 1   RODNEY S. DIGGS, Esq. (SBN 274459)
     rdiggs@imwlaw.com
 2   IVIE, McNEILL & WYATT
     444 S. Flower Street
 3   Suite 1800
     Los Angeles, CA 90071
 4   Tel: (213) 489-0028
     Fax: (213) 489-0552
 5
     Attorneys for Plaintiff TAMETRIA NASH-PERRY
 6
                               UNITED STATES DISTRICT COURT
 7

 8                            EASTERN DISTRICT OF CALIFORNIA

 9     TAMETRIA NASH-PERRY,                            CASE NO.: 1:18−cv−01512−LJO−JLT
       an individual
10                    Plaintiff,                       JOINT STIPULATION TO
                                                       CONSOLIDATE CASES AND
11     vs.                                             CONTINUE TRIAL AND TO MODIFY
                                                       THE NASH-PERRY SCHEDULING
12     CITY OF BAKERSFIELD, OFFICER                    ORDER
       ALEJANDRO PATINO, and DOES 1-10,
13     Inclusive,

14                       Defendants.
       __________________________________
15                                                     CASE NO.: 1:19−cv−01125 LJO JLT
       JASON OKAMOTO, et al,
16
                            Plaintiffs,
17
       v.
18
       CITY OF BAKERSFIELD, et al.,
19
                            Defendants.
20

21
     TO THE ABOVE-ENTITLED COURT AND TO ALL PARTIES AND THEIR COUNSEL
22
     OF RECORD:
23
             The parties, TAMETRIA NASH-PERRY, Plaintiff in the matter of Nash-Perry v. City of
24
     Bakersfield, et al. Case No. 1:18-CV-01512-LJO-JLT, Jason Okamoto and Z.S., Plaintiffs in the
25
     matter of Okamoto, et al. v. City of Bakersfield, et al., Case No. 1:19-CV-01125-DAD-JLT, and
26
     CITY OF BAKERSFIELD and OFFICER ALEJANDRO PATINO, Defendants in both matters,
27
                                                   1
28      JOINT STIPULATION TO CONSOLIDATE CASES AND CONTINUE
                               TRIAL
 1
     by and through their respective counsel of record, have conferred and hereby stipulate to
 2
     consolidate cases Nash-Perry v. City of Bakersfield, et al. and Okamoto, et al. v. City of
 3
     Bakersfield, et al. pursuant to Rule 42(a) of the Federal Rules of Civil Procedure. Parties also
 4   hereby stipulate to continue trial from January 12, 2021 to July 13, 2021.
 5

 6                                         JOINT STIPULATION
 7          WHEREAS, presently pending in this Court are two related actions identified below:
 8          1. Nash-Perry v. City of Bakersfield, et al., United States District Court, Eastern District
 9   of California, Case No. 1:18-CV-01512-LJO-JLT “Nash-Perry;” and

10          2. Okamoto, et al. v. City of Bakersfield, et al., United States District Court, Eastern

11   District of California, Case No. 1:19-CV-01125-JLO-JLT (“Okamoto”);

12          WHEREAS, both cases arise out of the same incident which occurred on April 19, 2018;

13          WHEREAS, Decedent’s mother Tametria Nash-Perry filed her initial complaint on
     October 31, 2018, asserting constitutional claims on her own behalf as well as constitutional,
14
     state law and survivorship claims on behalf of Christopher Okamoto (“Decedent”) as his mother.
15
     Plaintiff Nash-Perry also alleges she has the right to recover as successor in interest to Decedent
16
     and has named Decedent’s father Jason Okamoto as a nominal defendant in her operative
17
     complaint;
18
            WHEREAS, on August 14, 2019, Decedent’s father Jason Okamoto (“Mr. Okamoto”)
19
     and alleged child Z.S. filed their Complaint for Damages against Defendants alleging
20
     constitutional claims on their own behalf and also assert state law and survivorship claims on
21
     behalf Decedent, both in the individual capacity and as successors in interest to Decedent;
22          WHEREAS, Rule 42(a) of the Federal Rules of Civil Procedure permits a court to
23   consolidate actions pending before it if those actions involve a “common question of law or fact”
24   and a Court may consider several factors that would affect the litigation including the burden on
25   parties, witnesses, judicial resources, the risk of inconsistent adjudications, the potential for
26   prejudice, and the risk of delaying trial. Johnson v. Celotex Corp., 899 F.2d 1281, 1285 (2nd Cir.
27
                                                        2
28      JOINT STIPULATION TO CONSOLIDATE CASES AND CONTINUE
                               TRIAL
 1
     1990); Cantrell v. GAF Corp., 999 F.2d 1007, 1011 (6th Cir. 1993); Malcolm v. National
 2
     Gypsum Co., 995 F.2d 346, 350 (2nd Cir. 1993); Mills v. Beech Aircraft Corp., 886 F.2d 758,
 3
     762 (5th Cir. 1989);
 4          WHEREAS, the Parties now seek to consolidate the above related actions pursuant to
 5   F.R.C.P. 42 because each action asserts substantially the same claims and raise substantially the
 6   same questions of fact and law regarding liability and damages;
 7          WHEREAS, the instant actions of Nash-Perry and Okamoto have both been properly
 8   filed in the United States District Court, Eastern District of California and involve the exact same
 9   facts and circumstances, share many of the same causes of action, would require the same legal

10   analysis, and as such, satisfy the only requirement for consolidation under Rule 42(a);

11          WHEREAS, consolidating these two cases would clearly serve the interests of justice:

12   increases judicial efficiency, avoids duplicative evidence, procedures, and inconsistent

13   adjudications, precludes waste, and alleviates potential burdens to the court and all parties
     involved. Furthermore, since both Nash-Perry and Okamoto allege survivorship actions, where
14
     there can be only one, this will allow a final determination as to the propriety of such claims by
15
     each Plaintiff at the same time thus further substantiating the appropriateness of consolidating
16
     these actions;
17
            WHEREAS, trial in the Nash-Perry matter is scheduled for January 12, 2021 based on
18
     the Scheduling Order [Dkt. 19]
19
            WHEREAS, the Scheduling Conference in Okamoto is currently scheduled to take place
20
     on November 13, 2019 at 8:30 a.m. and thus, a Scheduling Order has not been entered; and
21
            WHEREAS, the Parties agree that additional time will be needed in order to engage in
22   meaningful discovery efforts and litigate this matter in light of the requested consolidation.
23                                            STIPULATION
24          IT IS HEREBY STIPULATED, by and between the Parties hereto through their
25   respective attorneys of record:
26          1. The Nash-Perry and Okamoto cases will be consolidated;
27
                                                      3
28      JOINT STIPULATION TO CONSOLIDATE CASES AND CONTINUE
                               TRIAL
 1
           2. The Scheduling Order in Nash-Perry shall be modified as follows and shall govern
 2
                the consolidated case as follows:
 3

 4      DEADLINE/HEARING                            CURRENT         REQUESTED
                                                    DATE            DATE
 5
        Initial Disclosures                         None            11/14/2019
 6      (Okamoto v. City of Bakersfield)
 7      Non-Expert Discovery Cutoff                 03/30/2020      11/25/2020
 8      Expert Witness Disclosure                   04/13/2020      12/07/2020
 9      Rebuttal Expert Witness Disclosure          05/11/2020      01/04/2021
10      Expert Discovery Cutoff                     06/08/2020      01/19/2021

11      File Non-Dispositive Motions                06/22/2020      02/03/2021

12      Hear Non-Dispositive Motions                07/20/2020      03/05/2021

13      File Dispositive Motions                    08/05/2020      03/15/2021
        Hear Dispositive Motions                    09/16/2020      04/26/2021
14
        Settlement Conference                       01/10/2020      05/14/2021
15
        Pre-Trial Conference                        11/12/2020      06/14/2021
16
        Trial                                       01/12/2021      07/13/2021
17

18
           3. The Scheduling Conference in Okamoto currently scheduled to take place on
19
                November 13, 2019 at 8:30 a.m shall be vacated.
20
           IT IS SO STIPULATED.
21

22   Dated: November 7, 2019               IVIE, McNEILL & WYATT

23                                               /s/ Rodney S. Diggs
                                           By:____________________________________
24
                                                 RODNEY S. DIGGS
25                                               Attorney for Plaintiff Nash-Perry

26
     Dated: November 7, 2019               CHAIN COHN STILES
27
                                                     4
28      JOINT STIPULATION TO CONSOLIDATE CASES AND CONTINUE
                               TRIAL
 1
                                                 /s/ Matt Clark
 2                                         By:____________________________________
                                                 MATT CLARK
 3                                               Attorney for Plaintiffs Okamato and Z.S.
 4

 5   Dated: November 7, 2019                MARDEROSIAN & COHEN

 6                                                 /s/ Heather S. Cohen

 7                                         By:_______________________________________
                                                 HEATHER S. COHEN
 8                                               Attorney for Defendants above-named.
 9
10                                                ORDER

11          Based upon the stipulation of the parties, the Court ORDERS:

12          1.      Nash-Perry v. City of Bakersfield, et al., United States District Court, Eastern

13   District of California, Case No. 1:18-cv-01512 LJO JLT and Okamoto, et al. v. City of
     Bakersfield, et al., United States District Court, Eastern District of California, Case No. 1:19-cv-
14
     01125 LJO JLT are CONSOLIDATED FOR ALL PURPOSES. The new case number for all
15
     filings is 1:18-cv-01512 LJO JLT;
16
            2.      The parties SHALL comply with the case schedule issued in Nash-Perry v. City
17
     of Bakersfield, et al., and which is modified as follows:
18
                    a.      The parties SHALL make their initial disclosure no later than November
19
     14, 2019;
20
                    b.      The parties SHALL complete all non-expert discovery no later than
21
     November 25, 2020 and all expert discovery no later than January 19, 2021. The parties
22
     SHALL disclose their experts no later than December 7, 2020 and any rebuttal experts no
23   later than January 4, 2021;
24                  c.      The parties SHALL file non-dispositive motions, if any, no later than
25   February 3, 2021. These motions will be heard no later than March 5, 2021;
26
27
                                                      5
28      JOINT STIPULATION TO CONSOLIDATE CASES AND CONTINUE
                               TRIAL
 1
                   d.     The parties SHALL file non-dispositive motions, if any, no later than
 2
     March 15, 2021. These motions will be heard no later than April 29, 2021;
 3
                   e.     The settlement conference is CONTINUED to May 14, 2021 at 9:00 a.m.
 4                 f.     The pretrial conference is CONTINUED to June 24, 2021 at 8:30 a.m.;
 5                 g.     The trial is CONTINUED to August 24, 2021 at 8:30 a.m.
 6          3.     With the stipulation to consolidate the matters, the motion to consolidate (Doc.
 7   35) filed in the Nash-Perry matter is MOOT;
 8          4.     With the consolidation for all purposes, the motion to join heirs (Doc. 8) filed in
 9   the Okamoto matter is MOOT;

10          5.     The Scheduling Conference in Okamoto, et al. v. City of Bakersfield, et al. Case

11   No. 1:19-cv-01125 LJO JLT currently set on November 13, 2019 is VACATED.

12
     IT IS SO ORDERED.
13
        Dated:    November 7, 2019                            /s/ Jennifer L. Thurston
14
                                                         UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26
27
                                                     6
28      JOINT STIPULATION TO CONSOLIDATE CASES AND CONTINUE
                               TRIAL
